Defendant has appealed from an order of the Albany County Special Term of the Supreme Court vacating a notice for the examination of plaintiff before trial. Defendant is entitled to examine plaintiff as to the matters specified in the notice. Order reversed, on the law and facts, without costs, and motion granted. Examination directed to be held before Warren W. Rommel, at the office of Mackrell and Ranney, Cannon Building, Troy, M. Y., at 2:30 o’clock in the afternoon on the 22d day of September, 1947. All concur.